UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-2012


AMAR BANSAL; BINA BANSAL,

                Plaintiffs - Appellants,

          v.

MONTGOMERY   COUNTY,   MARYLAND;   THOMAS   BERRY,          Officer,
Montgomery County Maryland Department of Police,

                Defendants – Appellees,

          and

MONTGOMERY COUNTY MARYLAND DEPARTMENT OF POLICE; MONTGOMERY
COUNTY, MARYLAND SHERIFF’S DEPARTMENT,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:12-cv-00519-JFM)


Submitted:   August 25, 2014                 Decided:   September 5, 2014


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Billy L. Ponds, THE PONDS LAW FIRM, Washington, D.C., for
Appellants.  Marc P. Hansen, County Attorney, Patricia P. Via,
Chief, Division of Litigation, Karen L. Federman Henry, Chief,
Division of Finance and Procurement, Patricia Lisehora Kane,
Associate County Attorney, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Amar    and     Bina    Bansal      seek     to    appeal    the    district

court’s order granting the motion to dismiss the claims against

Montgomery County, Maryland, and Officer Thomas Berry in the

Bansals’     42    U.S.C.    § 1983       (2012)    action.           This    court     may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),    and    certain    interlocutory         and       collateral       orders,    28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                         The order the

Bansals    seek     to    appeal     is    neither       a    final     order    nor     an

appealable interlocutory or collateral order.                          Accordingly, we

dismiss the appeal for lack of jurisdiction.                          We dispense with

oral   argument     because        the    facts    and       legal    contentions       are

adequately    presented      in     the    materials         before    this    court    and

argument would not aid the decisional process.

                                                                                DISMISSED




                                            3